DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-7, 12-14, 18, and 19 have been amended.
Claims 5-7, 12-14, 18, and 19 have been examined.
The specification and drawing objections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2017/0139713 by Gschwind et al. (hereinafter referred to as “Gschwind”).
Regarding claims 5, 12, and 18, taking claim 5 as representative, Gschwind discloses:
(Gschwind discloses, at ¶ [0023], a computer system that includes any number registers that store information. This discloses three registers adapted to store a target address, target data length, and source data.); 
a decoder adapted to receive and decode a data storage instruction, the decoded data storage instruction instructing that the first register is a first operand, the second register is a second operand, and the third vector register is a third operand (Gschwind discloses, at ¶ [0025], a store instruction that specifies a destination memory address, a length of data to be stored, and a source vector register. While Gschwind does not explicitly disclose a decoder, Gschwind discloses executing an encoded store instruction, such as the stvx1 instruction. This implicitly discloses a decoder that receives and decodes the encoded store instruction. For example, see claim 1, which recites obtaining the store instruction, determining the values of the operands of the store instruction, and performing (executing) the specified store operation.); and 
an execution unit coupled to the first register, the second register, the third vector register and the decoder, and executing the decoded data storage instruction, so as to acquire the target data address from the first register, acquire the target data length from the second register, and acquire the source data from the third vector register, select target data, with a length being based on the target data length, from least significant bit of the source data, and store data in the source data at a position with a start address being the target data address in a memory coupled to the instruction processing device (Gschwind discloses, at ¶¶ [0023]- [0028], computer system that executes a store instruction that stores data from a vector source register specified by one operand to a memory address specified by a second operand in the amount specified by a third operand. Gschwind also discloses, at ¶ [0037] and Figure 4 selecting data starting with the least significant bits.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind in view of US Publication No. 2017/0177340 by Jha et al. (hereinafter referred to as “Jha”). 
Regarding claims 6 and 13, taking claim 6 as representative, Gschwind discloses the elements of claim 5, as discussed above. Gschwind does not explicitly disclose wherein the decoded data storage instruction further instructs an element size, and wherein the execution unit is adapted to select the target data with the length being based on the element size and the target data length in the source data.
However, in the same field of endeavor (e.g., memory access) Jha discloses:
wherein the decoded data storage instruction further instructs an element size, and wherein the execution unit is adapted to select the target data with the length being based on the element size and the target data length in the source data (Jha discloses, at ¶ [0041], store instructions that specify the data type, i.e., element size, which affects the number of bits, i.e., length, stored.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gschwind’s store instruction to include the element type specification taught by Jha because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind in view of Jha in view of US Patent No. 6,332,186 by Elwood et al. (hereinafter referred to as “Elwood”). 
Regarding claims 7, 14, and 19, taking claim 7 as representative, Gschwind, as modified, discloses the elements of claim 6, as discussed above. Gschwind does not explicitly disclose wherein the target data length is a number of elements, and wherein the execution unit is adapted to select the target data with a number being the number of elements and the length being the element size from the source data, so as to store the target data in the memory.
However, in the same field of endeavor (e.g., memory access) Elwood discloses:
 wherein the target data length is a number of elements, and wherein the execution unit is adapted to select the target data with a number being the number of elements and the length being the element size from the source data, so as to store the target data in the memory (Elwood discloses, at Table 1 and Illustration 10, a register (FPSCR) that includes an encoding that indicates the vector length as a number of elements.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gschwind’s indication of length in bytes to include the length as a number of elements, as taught by Elwood, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On page 14 of the response filed November 23, 2021 (“response”), the Applicant notes that the title is amended to read, “INSTRUCTION PROCESSING METHOD AND DEVICE FOR DATA STORAGE.”
This title is not descriptive of the claimed invention. Please refer to MPEP § 606 for guidance on the required form for the title. The title meets some of the requirements set forth in MPEP § 606, e.g., brevity. However, the title fails to meet others, such as being “descriptive of the invention claimed” and “clearly indicative of the invention to which the claims are directed.” 
The amended title sheds no light whatsoever on what it is the Applicant purports to have invented. “Instruction processing methods” have inarguably been invented prior to the instant application. Likewise, “devices for data storage” have unquestionably been previously invented. As neither of these 

On pages 16-17 of the response the Applicant argues that Gschwind does not disclose a decoder coupled to an execution unit. In support of this position, the Applicant argues, “Gschwind merely describes that the vector store instruction specifies the source vector register, the memory address, and the length of the data to be stored (rLEN). However, Gschwind nowhere discloses that the vector store instruction is decoded by a decoder to specify the source vector register, the memory address, and the length of the data to be stored (rLEN). In fact, Gschwind is silent on a "decoder," as also acknowledged in the Office Action. Further, since Gschwind is silent on a "decoder," consequently, Gschwind fails to disclose that the processor (presumably equated to the claimed "execution unit") is coupled to a decoder.”
Though fully considered, the Examiner respectfully disagrees. As noted above, Gschwind implicitly discloses a decoder coupled to an execution unit, as claimed. MPEP § 2144.01 states, “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”
In the instant case, Gschwind discloses an encoded instruction. See, e.g., ¶ [0025]. Gschwind also discloses a computer system executing the encoded instruction. Based on these facts, a person having ordinary skill in the art would reasonably be expected to infer that the computer system includes a decoder coupled to an execution unit. If there were no decoder, how would the encoded instruction be executed? And if the decoder was not coupled to the execution unit, again, how would the encoded instruction be executed? These features are implicit in the execution of the explicitly disclosed encoded instruction. 
The Examiner notes that many such features of the operation of Gschwind’s computer system are disclosed implicitly, rather than explicitly. For example, Gschwind does not explicitly disclose that the computer system operates on electricity. Similarly, Gschwind does not disclose a clock signal to control 

On page 17 of the response the Applicant argues, “Gschwind merely describes that if the rLEN is greater than or equal to the length of the source vector register, entire data of the source vector register is stored in the memory, else data of the rLEN bytes of the source vector register is stored in the memory. However, Gschwind nowhere discloses selecting the data from least significant bit of the source vector register with a length being based on the rLEN.”
Though fully considered, the Examiner respectfully disagrees. As noted above, Gschwind discloses, at ¶ [0037], “the contents of the leftmost nb bytes” are placed in storage. As indicated in Figure 4, the numbering of the elements in the vector register VSR starts on the left with element 0. Therefore, Gschwind discloses selecting the specified number of elements, fourteen in the example of Figure 4, of the vector register starting with the least significant bits. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 17-18 of the response the Applicant argues that the remaining claims are allowable for similar reasons.
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183